Citation Nr: 1822170	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for peptic ulcer disease, currently rated as 20 percent disabling.

2. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and depressive disorder.

3. Entitlement to service connection for a low back condition.

4. Entitlement to service connection for a chronic vision condition.


REPRESENTATION

Appellant represented by:	Jeffrey Yungman, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and L. N.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 until November 1979. These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017 the Veteran and L.N. presented testimony before the undersigned Veterans Law Judge. A copy of the transcript is of record. 

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected peptic ulcer disease was not manifested by an active ulcer at any time during the appeal; his gastroduodenitis is manifested by no more than moderate symptoms, without impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

2.  A low back disability was not manifested during the Veteran's active duty service, nor was arthritis manifested within a year of service, nor was a low back disability otherwise causally or etiologically related to service.

3.  A chronic vision disability was not manifested during the Veteran's active duty service, nor was a chronic vision disability otherwise causally or etiologically related to service.


CONCLUSIONS OF LAW

1. A disability rating in excess of 20 percent is not warranted for service-connected peptic ulcer disease. 38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

2. A low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may arthritis be presumed to have been incurred in or aggravated by such service. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

3.  A vision disability was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for peptic ulcer disease

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peptic ulcer disease, now most commonly described as gastroduodentis, is rated under Diagnostic Code 7305. Under this Diagnostic Code, a 10 percent rating is assigned where the disability is mild, with recurring symptoms once or twice yearly. A 20 percent rating is assigned where the disability is moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous, moderate manifestations. A 40 percent rating is assigned where the disability is moderately severe, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent (maximum) rating is assigned when the disability is severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114 (2017). 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis is below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed the present claim for increase in December 2012.  A January 2013 VA examiner noted the VA treatment records were reviewed and diagnosed gastroduodenitis, noting that the Veteran did not have evidence of active ulcers on a 2009 EGD.  The Veteran reported nightly epigastric pain which lasts throughout the night and often is present still in the mornings when he wakes up which tends to improve as the day goes on.  He reported that eating sometimes improves the pain.  He denied esophageal pain, dysphagia, "N/V" [nausea and vomiting], a history of gastrointestinal bleed, and melena.  He was treated with daily mediation.  It was noted that the Veteran had a history of IBS with constipation predominant.

The examiner noted that the Veteran had pronounced abdominal pain occurring at least once monthly that is unrelieved by standard ulcer therapy.  The examiner did not check (indicating that these signs and symptoms did not apply): recurring episodes of symptoms that are not severe, recurring episodes of severe symptoms, anemia, weight loss, nausea, vomiting, hematemesis, and melena. The examination report noted the Veteran had no incapacitating episodes.  Mild epigastric tenderness was noted.  Looking at the medical history, the examiner noted "[t]here does not appear to be any significant change in the veteran's upper GI symptoms/history on exam today vs at the time of the previous 2011 exam or the preceding 2002, 2008, or 2009 C&P exams for this condition-symptoms have merely continued unresolved by current treatment regimen without any notable change."

A May 2014 VA examination noted that the Veteran's VBMS file had been reviewed.  The examiner noted a similar medical history, although the noting intermittent complaints of nausea and the addition of Omepraxole to his medications.  With respect to signs and symptoms, the examiner noted recurring episodes of symptoms that are not severe 4 or more times per year lasting less than a day.  Laboratory findings (CBC dated in March 2014) did not show any significant findings.  The examiner stated that "[t]here does not appear to be any significant change in the Veteran's upper GI symptoms/history on exam today vs at the time of the previous 2013 exam symptoms have merely continued unresolved by current treatment regimen without any notable change."
 
The Veteran testified to the undersigned that he experiences constant abdominal pain.  VA treatment records show an October 2014 nursing note noted no nausea and no vomiting.  A March 2014 VA treatment record noted an unremarkable abdominal examination.  A November 2014 radiology report due to complaints of abdominal pain noted only copious stool throughout colon without evidence of obstruction.  A January 2015 radiology report due to complaints of abdominal pain was noted to be unremarkable.  A March 2015 CT of the abdomen noted only clonic stool.  In June 2016 the Veteran sought treatment noting he had stomach pain.  He denied nausea, vomiting and reported abdominal pain with certain foods mostly after eating meals, a problem he had had for many years.  Examination of the abdomen was normal, and it was noted that the Veteran reported a normal colonoscopy done several months ago.  Omeprazole was discontinued and he was given a trial of protonix.

The Board finds that higher rating for the Veteran's gastroduodentis is not warranted. Here, the medical evidence reflects that the Veteran experiences no more than moderate symptoms, without impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  While he reports stomach pain and occasional nausea, his symptoms lasted less than a day.  Dysphagia, vomiting, a history of gastrointestinal bleed, and melena, anemia, weight loss, or incapacitating episodes were not shown by the evidence of record so as to warrant a higher rating.  The Board has considered the Veteran's statements and testimony and finds most probative and persuasive the two VA medical examination reports which note that his symptoms have remained consistent (not increased) for many years. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition, like a psychosis and arthritis, when such a disease manifests itself within the presumptive period under 38 C.F.R. § 3.307, (usually 1 year) and the Appellant presently has the same condition.  Service connection may also be granted for such chronic diseases under the theory of continuity of symptomatology.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran testified that he injured his back when rappelling down a wall during jungle training in Panama in 1977.  He reported that he did not complain at the time and that "at the time it didn't really bother me until afterwards and it started getting worse[]."  He reported that he first sought VA treatment for his back around 2007.  STRs show one report of back pain in August 1977 when the Veteran was in Panama with an essentially normal physical examination of the back.  At that time, the impression was "[n]ormal exam. I doubt any pathology."  VA treatment records decades after service show treatment for back pain.

With respect to his vision claim, the Veteran testified that his eyes are "sparkling a whole lot" and when asked further, he reported he saw "stars" a lot.  He testified that he had not been given a name for what his eye problem but that some providers had related it to his mental health condition (VA records show he reported to mental health providers seeing "shadows" out of the corners of his eye).  [Any vision disability as a manifestation of a mental health disability is addressed in the remand below.]  VA treatment records show a March 2014 inspection of the eyes was normal and that the Veteran wears glasses.  A May 2014 eye treatment record diagnosed reduced vision.  A February 2016 VA ophthalmology note diagnosed hyperopia/astigmatism/presbia and cataracts after the Veteran complained of blurry vision, and glasses were ordered.

The Board notes that the Veteran was not afforded a VA examination regarding his claims of service connection for a back disorder or a vision disorder.  However, an examination is not required with respect to those claims.  Service treatment records are silent as to any complaints, treatment, or diagnosis indicating a vision disorder.  His separation examination notes his vision is 20/20 in both eyes.  In addition, the record lacks any probative evidence indicating that any current back or vision disability is associated with his active service.  There is otherwise sufficient competent evidenced to decide the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The earliest clinical evidence of post-service back and eye complaints is decades after service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran is competent to describe blurry vision and back pain, stiffness, or other similar symptoms even though such symptoms were not recorded in service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify a significant back or vision disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b).  The November 1979 service separation examination noted a normal spine and 20/20 vision.  Arthritis was not manifested within a year of service.  

Further, there is no continuity of symptomatology after service to support the Veteran's claim. As explained above, the earliest clinical evidence is not for more than four decades after separation. Moreover, there are no lay statements supporting the Veteran's claim, as the Veteran that his back "didn't really bother me until afterwards," indicating a lack of continuity of symptoms, and no other evidence between his separation from service until several decades later to support his claim.

There is no competent evidence indicating that the Veteran has an eye or back disorder related to service other than the Veteran's reports.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and eyes, particularly given and the decades between service and current complaints. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for gastroduodentis is denied.

Service connection for a vision disorder is denied.

Service connection for a low back disability is denied.


REMAND

Additional development is necessary before a decision may be rendered for the psychiatric claim.  The medical evidence reflects numerous psychiatric diagnoses.  VA treatment records also show "self-reported" PTSD due to combat.  Further, since the Veteran's hearing, he provided a February 2017 statement from a VA nurse practitioner related PTSD to his experiences in service.  However, the nurse provider appeared to base her conclusion on an unverified stressor, the drowning of two friends in Panama.  

Accordingly, efforts should be made to verify the Veteran's stressor and then a VA medical examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated and/or outstanding VA and non-VA treatment records with respect to the psychiatric issue remaining on appeal.

2.  Contact the JSRRC and attempt to verify the Veteran's report of seeing two friends drown when he was stationed at Fort Sherman, C.Z, at JOTC for three weeks in August 1977.

3.  After the completion of #1 and #2, please schedule a VA psychiatric examination with a clinician who has the appropriate expertise to render the requested opinion.  The claims folder should be made available for review by the examiner. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and correlated to a specific diagnosis. The clinician should:

a)  Identify all psychiatric disabilities present from December 2012 to present, including schizoaffective disorder, a psychosis, MDD, substance abuse.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently has PTSD.  If PTSD is diagnosed, the examiner must discuss the stressor(s) that are relied upon to support the diagnosis.  Please take as fact that the Veteran had 3 weeks of jungle training in Panama in August 1977.

c) If the examiner finds that the Veteran has PTSD, is it at least as likely as not (i.e., a 50 percent or greater probability) that PTSD had its onset during active service, to include his confirmed jungle training in Panama in 1977?  Please consider and discuss as necessary the February 2017 statement from his treating nurse practitioner.  

d) As to diagnosed psychiatric disabilities other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability had its onset during active service, or is related to an in-service disease or injury.  Please consider and discuss as necessary STRs dated in 1978 (noting the Veteran complain of being nervous, feeling apprehensive and tense, and the assessment that it was a psychological problem) and May 1979 (noting complaints of being nervous). 

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

4.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his agent before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


